DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious a system for assisting the blood circulation of a heart comprising a heart assist pump device deliverable to a heart and comprising an inflow tube defining a blood inflow path and having a section end insertable into a ventricle of the heart; a magnetically driven rotor axially aligned with the inflow tube and being rotatable within a surrounding rotor housing of the heart assist pump device to act upon blood flowing from the inflow tube toward the magnetically driven rotor, the magnetically driven rotor being rotatable about a central axis and being rigidly coupled to and axially adjacent to a first magnetic device that is located within the surrounding rotor housing; a second magnetic device axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via a magneto coupling with the first magnetic device while being spaced apart and sealed from both the magnetically driven rotor and the first magnetic device by at least one sealing wall, the second magnetic device being positioned axially spaced apart from the magnetically driven rotor; and a blood outflow port positioned radially adjacent the magnetically driven rotor such that blood driven by the magnetically driven rotor is configured to exit the surrounding rotor housing in a direction substantially perpendicular from the blood inflow path and the central axis of the magnetically driven rotor, wherein the magneto coupling orients the magnetically driven rotor so that, in response to rotation of the magnetically driven rotor, the magnetically driven rotor remains entirely spaced apart from the surrounding rotor housing by the blood flowing from the inflow tube and to the blood outflow port in combination with the rest of the claimed limitations set forth in claim 1.
While the prior art to Terentiev (U.S. 2001/0039369) discloses delivering a heart assist pump 10 to the heart, where the heart assist pump comprises an inflow tube 22, a magnetically driven rotor 26 rigidly coupled to a first magnetic device 27/28, and a second magnetic device 40 axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via a magneto coupling with the first magnetic device (see Figure 1 and paragraph [0068]), Terentiev fails to disclose that the first magnetic device is located in a rotor housing that surrounds the magnetically driven rotor. Rather, the first magnetic device of Terentiev is integral with the magnetically driven rotor. The prior art to Akdis (U.S. 2011/0238172) which was cited by the Applicant discloses a structure very similar to Terentiev and likewise fails to disclose that the first magnetic device is located in a rotor housing that surrounds the magnetically driven rotor. The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792